Citation Nr: 9932917	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lower extremities, on a direct or secondary basis.

2.  Entitlement to service connection for a disability of the 
cervical spine, on a direct or secondary basis.

3.  Entitlement to service connection for a disability of the 
left upper extremity, on a direct or secondary basis.

4.  Entitlement to a disability rating in excess of 40 
percent for postoperative herniated nucleus pulposus, L5-S1, 
prior to January 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, in pertinent part, denied the 
above issues.  

The September 1994 rating decision denied a disability rating 
in excess of 40 percent for the veteran's service-connected 
back condition, and he perfected his appeal as to that claim.  
A July 1999 rating decision granted a 60 percent disability 
rating for his back condition effective January 14, 1999.  
The RO incorrectly informed the veteran that this was a full 
grant of the benefit sought on appeal, and the claim for an 
increased rating was not certified to the Board as on appeal.

On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran's service-connected back disorder is rated under 
Diagnostic Code 5293, and the maximum benefit available is 60 
percent.  The grant of a 60 percent rating as of January 14, 
1999, was a full grant of the benefit sought on appeal from 
that date only.  The veteran filed his claim for an increased 
rating in October 1993.  Since he has been denied the maximum 
benefit for his back condition prior to January 14, 1999, yet 
he perfected his appeal from the 1994 denial of his claim for 
an increased rating, the issue of entitlement to a rating in 
excess of 40 percent prior to January 14, 1999, remains 
before the Board. 

It is unclear from the veteran's contentions whether he is 
arguing that the disabilities of his lower extremities, 
cervical spine, and left upper extremity are (a) directly 
caused by the inservice back injury and surgery (direct 
service connection), or (b) proximately due to or the result 
of his service-connected herniated nucleus pulposus 
(secondary service connection).  The RO considered both 
theories of entitlement to service connection, and the Board 
has merely rephrased the issues as shown above to more 
accurately reflect the veteran's contentions.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of these claims.

A. Service connection claims

Where VA has notice of the existence of evidence that may be 
sufficient to well ground the claim, VA has a duty to inform 
the veteran of the necessity to submit that evidence to 
complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

The veteran has indicated that his VA treating physicians 
have told him that he has spinal stenosis as a result of his 
service-connected back injury and surgery and that this 
condition is causing the "problems" in his upper back, 
including pain and weakness of the left arm.  Such an opinion 
is not shown in his VA treatment records.  The medical 
evidence does show that he has neurogenic claudication or 
peripheral neuropathy secondary to spinal stenosis.  The 
veteran should be informed of the need to obtain written 
statements from any medical professionals he maintains have 
told him that his spinal stenosis, neck, arm, and leg 
disorders are related to his service-connected lumbar spine 
disorder.  It is his ultimate responsibility to submit 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(1999).  See also 38 U.S.C.A. § 5103(a) (West 1991).

B. Increased rating claim

The veteran's complete VA treatment records have not been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  
The records for treatment between April 1992 and January 1995 
have not been obtained.  Also, the veteran's outpatient 
treatment records indicate that magnetic resonance imaging 
(MRI) of the lumbar spine was conducted in 1995, but the MRI 
report is not of record.  Since the veteran's claim for an 
increased rating focuses on the time period prior to January 
1999, as discussed above, the treatment records from 1992 to 
1995 are pertinent to this claim.  Therefore, the RO must 
obtain these records.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Augusta, Georgia, for (a) treatment 
between April 1992 and January 1995, and 
(b) the report of magnetic resonance 
imaging (MRI) of the lumbar spine 
conducted in 1995.

2.  Tell the veteran that he should obtain 
written statements from any physician that 
he maintains has told him that his spinal 
stenosis, cervical spine disorder, left 
arm disorder, and/or leg disorders are 
related to either his military service, 
including the back injury and surgery, or 
his service-connected lumbar spine 
disorder.  The medical rationale, as well 
as a discussion of the medical records on 
which the opinions are based, should be 
provided.  Provide him an opportunity to 
obtain this evidence and submit it in 
keeping with his ultimate responsibility 
to furnish evidence in support of his 
claim, and notify him of the time limit 
within which he is requested to provide 
the evidence.  38 C.F.R. § 3.159(c) 
(1999).

3.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

